DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-4, 7, 10-12, and 15-18 were amended in the response filed on 1/29/2021.  Claims 1-19 are currently pending and under examination.
Modified Claim Objections-Necessitated by Amendment
The Applicant's amendments, dated 1/29/2021, are sufficient to overcome the objection(s) to claims 1-4, 15, and 16 (see p. 2-3 of the OA dated 10/28/2020).  Accordingly the objection(s) are withdrawn. 
However, the new amendments introduced the following informalities into the claims.  Claims 3, 4, 10-12, 15, and 16 are objected to because of the following informalities:  
The final two lines of claim 3 should be deleted and replaced by –side streams are located near the top of the column and comprise concentrated acid side-streams comprising acetic acid--.
The final two lines of claim 4 should be deleted and replaced by –product upper side streams are located near the top of the column and comprise concentrated acid side-streams comprising acetic acid--.  
Claims 3 and 4 each produce two optional concentrated upper product side streams, therefore any time the upper product side stream is further referenced in the ie the streams vs. the stream).
In lines 3-4 of claim 10, the phrase “3-hydroxypropionic acid, glycerol or lactic acid,” should be deleted and replaced by –the use of 3-hydroxypropionic acid, glycerol, or lactic acid as starting materials/reactants--.
With respect to claims 11 and 12 the word “stream” at the beginning of line 2 should be amended to recite –stream(s)--.  The claims can depend from claim 2 (which only provides one product top stream) or claim 4 (which provides two product top streams).  
In line 2 of claims 15 and 16, the word “where” should be deleted and replaced by –when--.
 Appropriate correction is required.
Additionally, in claims 17 and 18, the Examiner suggests replacing the word “water” in line 2 with –water entrainer—as water is a required part of the feed stream as well.  This change would enhance the clarity of the claim.
Modified Claim Rejections - 35 USC § 112b-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (see p. 3 of the OA dated 10/28/2020).  The amendments filed on 1/29/2021 and the corresponding arguments (see p. 7-8) were sufficient to overcome some of the issues of record (see p. 3-8 of the OA dated 10/28/2020).  Therefore unless the rejections have been repeated below they are withdrawn.  Additionally, the new amendments further introduced new indefiniteness issues into the claims which will also be addressed below.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "essentially vertically" in claims 1 and 2 is a relative term which renders the claim limitation “the dividing wall extends essentially vertically through the column” indefinite.  The term "essentially vertically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the specification as filed, including Fig. 1 and 2, only teach columns with vertical dividing walls.  It is unclear to the skilled artisan how far from vertical the dividing wall could potentially be before it is not considered to be “essentially vertical” anymore.  For example, if the wall is diagonal, but still runs along the vertical length of the column, is this wall still “essentially vertical”?  If not, how far from 180° can they wall deviate (with respect to the vertical walls of the column) before it is no longer considered to be “essentially vertical”?  Also see p. 3-4 of the OA dated 10/28/2020.
	Lines 16-18 (final three lines of the claim) of claim 3 recite “and the optional concentrated upper product upper side stream near the top of the column comprises a concentrated acid side-stream comprising acetic acid”.  There is a lack of antecedent basis for the optional concentrated product upper side stream near the top of the column (as discussed with respect to claims 1 and 2 above).  The same issue occurs in lines 18-20 of claim 4.  Also see p. 5-6 of the OA dated 10/28/2020 and the claim claims 1 and 2 in the response filed on 1/29/2021).  
	Claims 3 and 4 are newly rejected because there is a lack of antecedent basis for the limitation “the product side stream” in line 14 of the claims.  When the claims were amended in the response filed on 1/29/2021, the limitation that used to read “a product side stream” in line 7 of the claims was amended to only recite “a product stream” in line 11 of the claims (wherein the word “side” was omitted).  Further, lines 9-13 of the claims recite several types of “product streams” (top product, bottom product, “product stream”, and product upper side stream) such that it is not immediately apparent which is being referenced in line 14.  Therefore if the limitation “a product stream” in line 11 of the claims were amended to recite –a product side stream--, then this rejection would be obviated.
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
	With respect to the 35 USC 112b rejections of record, the Applicant argues the following (see p. 7-8):

    PNG
    media_image1.png
    451
    1032
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    1030
    media_image2.png
    Greyscale

	This argument has been fully considered but is not found to be persuasive.  It is not clear that the limitation “essentially vertically” in claims 1 and 2 is limited to the interpretation set forth by the Applicant, even when the specification is taken into consideration.  The Examiner notes that claims 1 and 2 further recite that the dividing wall column comprises a dividing wall-free column top zone and a dividing wall-free column bottom zone, therefore it is already clear to the skilled artisan from that claim 
Maintained Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (see p. 8-26 of the OA dated 10/28/2020).

Claims 1, 5, 6, 8-10, 13-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/060583 (WO ‘538, published on 4/13/2017, claiming priority to FR 1559493, filed on 10/6/2015; US English language equivalent = US 2019/0071382, ‘382).
Applicant Claims

    PNG
    media_image3.png
    123
    1013
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    171
    1020
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    422
    1014
    media_image5.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘382 discloses an improved process for producing polymer-grade (meth)acrylic acid (MAA) (see whole document).  With particular regard to claim 1, ‘382 teaches (see fig. 2 and [0133-0138], which may refer back to fig. 1 which is discussed in [0090-0132]) a process for purifying acrylic acid (AA) or (meth)acrylic acid (MAA) (see [0039] in ‘382 wherein AA and MAA are used interchangeably and for the purposes of this rejection will also be used interchangeably when discussing ‘382) from a feed stream comprising AA, water, and acetic acid using a dividing wall column (DWC, see column containing sections (35) and (36) in fig. 2).  See [0090-0091] for crude AA reaction mixture (1 in fig. 2) which is fed to a preliminary dehydration col (10 in fig. 2) to produce an intermediate AA feed stream (3 in fig. 2), see [0100-0102] for composition, which is the “feed stream” fed to the dividing wall column in fig. 2.  
	‘382 further discloses that the feed stream (3 in fig. 2) is fed into the dividing wall column operated at a temperature and pressure to produce a product top stream (8 in fig. 2), a product bottom stream (6 in fig. 2) and a product side stream (5 in fig. 2), wherein the feed stream (3) and side stream (5) are on opposite sides of the column 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 1, ‘382 does not explicitly teach an example using the apparatus (DWC) of fig. 2.  However, the above sections of ‘382 clearly show that ‘382 strongly suggests the use of the instantly claimed DWC process to separate the instantly claimed feed compositions, therefore the skilled artisan would find it prima facie obvious to carry out the instantly claimed process in view of the teachings of ‘382.  
	With respect to claims 5, 6, and 19, ‘382 teaches that the feed mixture can comprise 84-90 wt% AA, 5-10 wt% acetic acid, and 3-6 wt% of water, in addition to other light products, which can include propionic acid (see [0091, 0100] and stream (3) prima facie obvious to purify a slightly less concentrated AA feed mixture using the process of ‘382 absent any evidence to the contrary.  Further, [0100] teaches that the ranges are typical of the feed mixture, but not necessarily strictly limited thereto, and that ranges disclosed for acetic acid and water overlap with those instantly claimed, providing further evidence that the instantly claimed mixture can be obtained and predictably purified using the process of ‘382.  Additionally, with further respect to the claims, the skilled artisan might be further motivated to employ a less concentrated aqueous AA composition (80 wt% or below) as the feed stream to the DWC in order to decrease the energy requirements of the process (meaning that the preliminary dewatering distillation would not require as much energy to produce an overly dehydrated feed stream as more dilute AA compositions should also be able to be sufficiently purified using the disclosed method).  Also see MPEP 2144.05.
With further respect to the concentration of propionic acid claimed in claim 6, ‘382 does not disclose a specific range for said component in the feed mixture, the Table in [0177] teaches that other light by-products (such as acrolein-[0091]) are present in feed stream 3 in about 0.03 wt%.  Therefore if propionic acid were present, then it would also be expected to be present in an analogous concentration range absent any evidence to the contrary.
	With respect to the purity of AA in the side stream (5), the table in [0177] teaches that the concentration of acetic acid in the purified AA is about 0.05 wt% (or 500 ppm) 
	With respect to claims 8-10, the Examiner notes that the processes by which the feed stream are obtained are not accorded much patentable weight other than requiring that the feed stream further comprise propionic acid, and heavy/high boiling byproducts as the limitations are written using product-by-process language (ie is recovered from vs. the process further comprising).  See MPEP 2113(I).  As discussed above with respect to claims 5 and 6, the feed stream can comprise propionic acid and high boiling point impurities such as high boiling acids, aldehydes, and acrylic acid dimer/polymer products [0091 and the table in 0177].  Further, see [0055-0062] regarding various methods to make the instantly claimed feed mixtures.  
	With respect to claim 13, the concentration of AA in the feed stream is 85.01% vs. 99.81% in the product side stream (see lines (3) vs. (5) in the table in [0177]).
	With respect to claims 14-16, ‘382 teaches that finishing column (17) in fig. 1 is operated as a pressure of 5-60Kpa (approx. 38-450 torr) and at a temperature of less than 120C [0108].  Therefore it would be reasonable to expect that the DWC of fig. 2 would also operate within the same ranges absent any evidence to the contrary.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of ‘382 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to use the instantly claimed DWC process to distillatively separate the instantly claimed feed mixture because ‘382 explicitly suggests as much through figure 2, though there is no explicit example thereof.  Also see full discussion of claim 1 above. 

Claims 1, 7, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0118892 (‘892, published on 5/16/2013, of record in the IDS filed on 6/22/2020).
Applicant Claims

    PNG
    media_image3.png
    123
    1013
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    171
    1020
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    422
    1014
    media_image5.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘892 discloses a process for isolation of acrylic acid using a distillation column having a side offtake (see whole document).  With particular regard to claim 1, ‘892 teaches a process for purifying acrylic acid (AA) from a feed stream comprising AA, water, and acetic acid [0024-0035] using a dividing wall column (DWC) (fig. 3-5 and [0017-0023, 0042-0068]).  A crude AA stream obtained directly from a reaction (1 in fig. 1) is sent to a quenching column (2 in fig. 1) to produce a mixture  (4 in fig. 1) containing 20-80 wt% water, 40-80 wt% AA, and 1-5 wt% acetic acid [0032] and this mixture is then sent to a dewatering column (6 in fig. 1) to provide a mixture (9 in fig 1-5) comprising mainly AA, acetic acid, and high boiling aldehydes that is essentially water free [0033-0035] (meaning that the mixture contains less than 0.5 wt% or most preferably between 0.05 to 0.3 wt% of water [0026], which still meets the limitations of claim 1 as long as some amount of water is present) that becomes the instantly claimed feed stream composition.  
This composition (9 in fig. 1-5) can then be fed to a DWC (fig. 3-5) that is operated at a temperature and pressure such that the feed stream is separated into at 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 1, ‘892 does not explicitly teach an example using the apparatus (DWC) of fig. 3-5 wherein an AA composition of set composition is used (instead only providing general details of the process).  However, the above sections of ‘892 clearly show that ‘892 strongly suggests the use of the instantly claimed DWC process to separate the instantly claimed feed compositions, therefore the skilled prima facie obvious to carry out the instantly claimed process in view of the teachings of ‘892.  
	With respect to claims 7 and 13, ‘892 does not explicitly teach that greater than 80% of the AA from the feed stream is recovered in the product side stream.  However, ‘892 discusses various set-ups and operating parameters of DWC that can be used to increase separation (fig. 3-5 and [0018-0024, 0041-0047]) in the column (including changing how the dividing wall is distributed in the column which changes the area ratios of various areas in said column and the number of theoretical plates in the DWC), additionally teaching suitable temperature and pressure ranges by which to effect the distillation [0040].  Further, ‘892 appears to be silent regarding large amounts of acrylic acid being present in the product top stream (15 in fig. 3-5) or in the product bottom stream (16 in fig. 3-5) as the entire goal of the process is to obtain high purity acrylic acid in the side draw (13/14 in fig. 3-5) of the DWC.  Therefore, the skilled artisan would be motivated to obtain 100% of the acrylic acid from the feed stream (9 in fig. 3-5) in the side draw (13 in fig. 3-5) if possible in the process of ‘892 and the skilled artisan would be able to follow the teachings set forth in the disclosure of ‘892 in order to predictably increase the separation efficiency of the feed composition in order to achieve said goal absent any evidence to the contrary.  Also see MPP 2144.05.
	With respect to claims 14-16, ‘892 teaches that the pressure at the top of the column should fall within the range of 40-50hPa (0.4-0.5 torr), therefore the pressure within the entirety of the column should be far below 1000 torr [0040].  ‘892 further teaches [0040] that the temperature in the column should be less than 125C.  ‘892 is silent regarding the concentration of acrylic acid in the feed, however, as the 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of ‘892 with a reasonable expectation of success before the effective filing date of the instantly claimed invention.  A person of ordinary skill would have been motivated to use the instantly claimed DWC process to distillatively separate the instantly claimed feed mixture because ‘892 explicitly suggests as much through figure 3-5, though there is no explicit example thereof.  Also see full discussion of claim 1 above.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/060583 (WO ‘538, published on 4/13/2017, claiming priority to FR 1559493, filed on 10/6/2015; US English language equivalent = US 2019/0071382, ‘382), as applied to claims 1, 5, 6, 8-10, 13-16, and 19, or US 2013/0118892 (‘892, published on 5/16/2013, of record in the IDS filed on 6/22/2020), as applied to claims 1, 7, and 13-16 above, and further in view of US 2015/0119612 (‘612, published on 4/30/2015, of record in the IDS filed on 6/22/2020).
Applicant Claims
	Applicant claims the process of claim 1 wherein the DWC of claim 1 is substituted for one which has a dividing wall which extends through the entire length of the column to produce two product top streams, one on each side of the column, two product bottom streams, one on each side of the column, and a product side stream, which is on the opposite side of the column from the feed stream.
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘382 [0053, 0082, 0133-0138, and fig. 2] and ‘892 [0018-0024, 0041-0047, and fig. 3-5] each disclose the use of DWCs wherein said columns explicitly comprise a dividing wall free top zone and a dividing wall bottom zone. 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Though ‘382 and ‘892 appear to generally teach that any suitable DWC can be used, neither ‘382 nor ‘892 expressly teach the use of the instantly claimed column.  This deficiency is cured through the teachings of ‘612.  ‘612 teaches various multicomponent dividing wall columns (DWCs) (see whole document).  With particular regard to claim 3, ‘612 teaches several DWCs which contain dividing walls which run the entire length of the column (designated as “L-L” columns, wherein “L” stands for liquid transfer) to produce two product top streams (A in fig. 8c), two product bottom streams (C in fig. 8c), and a product side stream (B in fig. 8c) from a feed stream comprising components A, B, and C (which would be analogous to the feed mixtures in 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of either of ‘382 or ‘892 with that of ‘612 in order to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to substitute the DWCs of ‘382 or ‘892 for one of the DWCs disclosed in ‘612 because substituting one known DWC for another is prima facie obvious absent any evidence to the contrary.  Additionally, ‘612 teaches that the disclosed DWCs provide better operability as compared to other prior art columns (as discussed above), providing even further motivation to use one of the DWCs of ‘612 to separate the mixtures of acrylic acid, acetic acid, and water of ‘382 or ‘892.  Also see MPEP 2143 B.

Claims 2, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/060583 (WO ‘538, published on 4/13/2017, claiming priority to FR 1559493, filed on 10/6/2015; US English language equivalent = US 2019/0071382, ‘382), as applied to claims 1, 5, 6, 8-10, 13-16, and 19 above, and further in view of JPH04187657 (JP ‘657, published on 7/6/1992; JP ‘657 is of record in the IDS filed on 6/22/2020, however only a partial translation thereof is provided, therefore a copy of the full original document and a full machine generated English language translation thereof is provided by the Examiner and will be referred to in the following rejection; the uploaded document contains 10 pages, therefore when a page number is reference below for JP ‘657, it refers to the page out of 10 total).
Applicant Claims

    PNG
    media_image6.png
    296
    1014
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    258
    1020
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    272
    1013
    media_image8.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘382 discloses that propionic acid and water can be present in the feed composition [0091] (also see full discussion of claim 1 above).  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 2, ‘382 does not explicitly teach that, though water is present in the feed composition fed to the DWC, that water is used as an entrainer and azeotroping agent and added to the top of the DWC.  This deficiency is cured through the teachings of JP ‘657.  JP ‘657 teaches a method for the purification of acrylic acid (see whole document).  With particular regard to claim 2, JP ‘657 teaches a two-step purification for an aqueous acrylic acid mixture containing propionic acid (11 in fig), wherein a preliminary dewatering distillation step (column 10 in fig) is used to produce an intermediate mixture comprising acrylic acid, acetic acid, and less than 10 wt% water (22 in fig) which is then fed to a second distillation column (20 in fig) to separate the acetic acid, propionic acid, and water (23 in fig) from the acrylic acid (29 in fig) (see abstract, claim, and discussion of fig. in example on p. 9-10).  Therefore, based on the teachings of JP ‘657 the skilled artisan would expect that if propionic acid is present in the feed mixture of ‘382 (wherein propionic acid is a known by-product of acrylic acid formation as discussed in both JP ‘657 (see discussion of “industrial application field” on p. 7”) and ‘382 [0091]), that it would be expected to be obtained in the product top stream of ‘382 (8 in fig 2).
  Further, though neither JP ‘657 nor ‘382 explicitly disclose that water is used an entraining/azeotroping agent, both JP ‘657 and ‘382 teach that the separation of acrylic 
	With respect to claim 11, ‘382 teaches that other light (low boiling) organic by-products can be obtained from the product top stream of the DWC [0091, and examples including Table in 0177]. 
	With respect to claim 12, JP ‘657 teaches that the majority of the propionic acid is removed from the acrylic acid as a top stream with water and acetic acid.  Therefore if propionic acid were present in the feed fed to the DWC of ‘382, then the skilled artisan would expect that most if not all of the propionic acid would be removed through the product top stream (8 in fig. 2 of ‘382).
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘382 and JP ‘657 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to include water as an entrainer/azeotroping agent in the process of ‘382 in order to obtain propionic acid in the .


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/060583 (WO ‘538, published on 4/13/2017, claiming priority to FR 1559493, filed on 10/6/2015; US English language equivalent = US 2019/0071382, ‘382) in view of JPH04187657 (JP ‘657, published on 7/6/1992; JP ‘657 is of record in the IDS filed on 6/22/2020, however only a partial translation thereof is provided, therefore a copy of the full original document and a full machine generated English language translation thereof is provided by the Examiner and will be referred to in the following rejection; the uploaded document contains 10 pages, therefore when a page number is reference below for JP ‘657, it refers to the page out of 10 total), as applied to claims 1, 2, 5, 6, 8-16, and 19 above, and further in view of US 2015/0119612 (‘612, published on 4/30/2015, of record in the IDS filed on 6/22/2020).
Applicant Claims
	Applicant claims the process of claim 2 wherein the DWC of claim 2 is substituted for one which has a dividing wall which extends through the entire length of the column to produce two product top streams, one on each side of the column, two product bottom streams, one on each side of the column, and a product side stream, which is on the opposite side of the column from the feed stream.
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘382 [0053, 0082, 0133-0138, and fig. 2] discloses the use of DWCs wherein said columns explicitly comprise a dividing wall free top zone and a dividing wall bottom zone. JP ‘657 is silent regarding DWCs.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Though ‘382 appears to generally teach that any suitable DWC can be used, ‘382 does not expressly teach the use of the instantly claimed column.  This deficiency is cured through the teachings of ‘612.  ‘612 teaches various multicomponent dividing wall columns (DWCs) (see whole document).  With particular regard to claim 4, ‘612 teaches several DWCs which contain dividing walls which run the entire length of the column (designated as “L-L” columns, wherein “L” stands for liquid transfer) to produce two product top streams (A in fig. 8c), two product bottom streams (C in fig. 8c), and a product side stream (B in fig. 8c) from a feed stream comprising components A, B, and C (which would be analogous to the feed mixture in ‘382 comprising acrylic acid, water, 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘382 and JP ‘657 with that of ‘612 in order to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to substitute the DWCs of the process of ‘382/JP ‘657 for one of the DWCs disclosed in ‘612 because substituting one known DWC for another is prima facie obvious absent any evidence to the contrary.  Additionally, ‘612 teaches that the disclosed DWCs provide better operability as compared to other prior art columns (as discussed above), providing even further motivation to use one of the DWCs of ‘612 to separate the mixtures of acrylic acid, acetic acid, and water of ‘382/JP ‘657.  Also see MPEP 2143 B.
Response to Arguments
Applicant's arguments filed 1/29/2021 (see p. 8-13), with respect to the 35 USC 103 rejections of record (see p. 8-26 of the OA dated 10/28/2020, wherein said rejections have been reiterated above) have been fully considered but they are not With respect to the rejection of claims 1, 5, 6, 8-10, 13-16, and 19 as being unpatentable over WO2017/060583/US 2019/0071382 (referred to as ‘382) (see p. 8-13 of the OA dated 10/28/2020), the Applicant argues the following (see p. 10-11):

    PNG
    media_image9.png
    263
    1024
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    306
    1024
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    306
    1038
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    173
    1032
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    301
    1030
    media_image13.png
    Greyscale

In response, the Examiner notes that the instant claims recite open-ended “comprising” language, such that unrecited components/elements/steps may also be encompassed by the instant claims (such as dehydration columns and/or chemical treatment agents for removing aldehydes).  See MPEP 2111.03.  Further, the Examiner notes that independent claim 1 does not recite a specific purity for the obtained acrylic acid or a specific concentration of each of the components of the feed stream.  Also see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As long as ‘382 teaches that water is a component of the feed stream, it does not matter that some of the water is removed beforehand in a dehydration column.  Further, both claims 5 and 6, which do require specific concentrations of each of the components in the feed stream and a purity level of the resulting acrylic acid, were also rejected under ‘382 and it does not appear as if the Applicant has presented any arguments against these rejections in particular.   
With respect the 35 USC 103 rejection of claims 1, 7, and 13-16 as being unpatentable over US 2013/0118892 (‘892) (see p. 13-17 of the OA dated 10/28/2020), the Applicant argues the following (see p. 11):

    PNG
    media_image14.png
    310
    792
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    366
    792
    media_image15.png
    Greyscale

	This argument has been fully considered but is not persuasive.  The Examiner notes that the independent claims comprising water as an entrainer (namely claims 2 and 4) are not included in the rejection over ‘892 alone. Claim 1 does not require any entrainer.  Further, as noted above, the instant claims recite open-ended “comprising” language, such that unrecited components/elements/steps may also be encompassed by the instant claims (such as organic entrainers).  See MPEP 2111.03.  Further, though the majority of the water is removed from the feed stream prior to introduction into the dividing wall column (DWC), ‘892 still teaches that the feed comprises less than claim 1.  The Examiner notes that claims 5 and 6, which further limit the composition of the feed stream to include higher concentrations of water in the feed stream are not included in this rejection.  Also see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	With respect to the 35 USC 103 rejection of claim 3 as being unpatentable over ‘382 or ‘892 in view of US2015/0119612 (‘612) (see p. 18-20 of the OA dated 10/28/2020) the Applicant argues the following (p. 11-12):

    PNG
    media_image16.png
    146
    799
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    276
    802
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    176
    783
    media_image18.png
    Greyscale
 

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  ‘612 does not have to teach separating the instantly claimed feed mixture using a DWC column because the combination of ‘382 and ‘612 teaches this limitation.  ‘382 teaches that such a feed mixture can be separated using a DWC and ‘612 teaches an alternative DWC that can be substituted for the one used in ‘382 to predictably facilitate the same separation absent any evidence to the contrary.  Also see MPEP 2143 B.
With respect to the rejection of ‘892 and ‘612, neither reference is required to teach the use of water as an entrainer because this limitation is not present in claim 3.  Nor do the references need to provide a motivation to remove the organic entrainer used in ‘892 because the claims recite “comprising” language (as discussed above).  
With respect to the 35 USC 103 rejections of claims 2, 11, and 12 as being unpatentable over ‘382 in view of JPH04187657 (JP ‘657) (see p. 20-23 of the OA dated 10/28/2020) and of claim 4 as being unpatentable over ‘832 in view of JP ‘657 and ‘612 (see p. 24-26 of the OA dated 10/28/2020), the Applicant argues the following (see p. 12-13):

    PNG
    media_image19.png
    341
    797
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    276
    796
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    417
    786
    media_image21.png
    Greyscale

claims 17 and 18 were previously indicated as being free from the prior art because they recite specific ratios (wt/wt) of water entrainer to feed mixture (see p. 26 of the OA dated 10/28/2020).  However, claims 2 and 4 are not commensurate in scope with the Applicant’s arguments, especially as neither of the claims recites a purity level for the acrylic acid or a ratio of water entrainer:feed stream.  See MPEP 716 (all).  With respect to the rejection of claim 4, as noted above, ‘612 was included in the rejection to teach an alternative DWC other than that explicitly used in ‘382.  
Subject Matter free from the Prior Art
Though claims 17 and 18 are rejected under 35 USC 112b (see above), the claims appear to be free from the prior art.  While ‘382 and JP ‘657 (discussed in detail in the rejections above, in particular with respect to claims 2 and 4) teach that instantly claimed feed compositions can be distilled in a DWC in the presence of water to produce a top product comprising propionic acid, acetic acid, and water such that the water appears to inherently function as an entrainer/azeotroping agent even if this is not explicitly recited (also see MPEP 2144.04(IV)(C)), the water concentration in the feed composition is minimal (less than 10 wt%) and there does not appear to be any . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622